ROGERS CORPORATION

DEFERRED COMPENSATION PLAN

 

 

 

ROGERS CORPORATION

DEFERRED COMPENSATION PLAN



Rogers Corporation, a Massachusetts corporation, hereby establishes the Rogers
Corporation Deferred Compensation Plan, effective January 1, 2014 (the
“Effective Date”). The purpose of the Rogers Corporation Deferred Compensation
Plan is to provide specified deferred compensation benefits to a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries.

 

ARTICLE I
DEFINITIONS

 

1.1                    “Account Balance” shall mean, with respect to a
Participant, an entry on the records of the Employer equal to the sum of the
Participant’s Annual Accounts. The Account Balance shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, under the Plan.

 

1.2                    “Annual Account” shall mean, with respect to a
Participant, an entry on the records of the Employer equal to (a) the sum of the
Participant’s Annual Deferral Amount and Company Contribution Amount with
respect to any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to the Plan, less (c) all distributions made to the Participant
or his or her Beneficiary pursuant to the Plan that relate to the Annual Account
for such Plan Year. The Annual Account shall be maintained using separate
sub-accounts with respect to Base Salary, Bonus and Company Contributions. The
Annual Account and the sub-accounts maintained hereunder shall be bookkeeping
entries only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to the Plan.

 

1.3                    “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary and Bonus that a Participant defers in accordance with
Article III for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year.

 

1.4                    “Annual Installment Method” shall mean the method used to
determine the amount of each payment due to a Participant who has elected to
receive a benefit over a period of years in accordance with the applicable
provisions of the Plan. The amount of each annual payment due to the Participant
shall be calculated by multiplying the balance of the Participant’s benefit by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. For purposes of the
Plan, the right to receive a benefit payment in annual installments shall be
treated as the entitlement to a single payment.

 

1.5                    “Base Salary” shall mean a Participant’s annual cash
compensation relating to services performed during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses,
commissions, fringe benefits, stock options, relocation expenses,

 

 

 

incentive payments, non-monetary awards and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3) or 402(h)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Eligible
Executive.

 

1.6                    “Beneficiary” or “Beneficiaries” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article X, that are entitled to receive benefits under the Plan upon a
Participant’s death.

 

1.7                    “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.

 

1.8                    “Benefit Distribution Date” shall mean the date upon
which all or an objectively determinable portion of a Participant’s vested
benefits will become eligible for distribution. Except as otherwise provided in
the Plan, a Participant’s Benefit Distribution Date shall be determined based on
the earliest to occur of an event or scheduled date set forth in Articles IV
through IX, as applicable.

 

1.9                    “Board” shall mean the Board of Directors of the Company.

 

1.10                “Bonus(es)” shall mean amounts payable in cash to the
Participant for services rendered during a Plan Year, or any period wholly
contained within a Plan Year, under the Rogers Corporation Annual Incentive
Compensation Plan, or any other similar cash bonus program that may be adopted
by an Employer from time to time, before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans sponsored by
the Company.

 

1.11                “Change in Control” shall mean the first to occur of any one
of the following events:

 

(a)                The closing of the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity;

 

(b)               The closing of the sale of all of the Company’s shares of
common stock to an unrelated person or entity; or

 

(c)                The consummation of any merger, reorganization, consolidation
or share exchange unless the persons who were the beneficial owners of the
outstanding shares of common stock immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in

2

 

 

such transaction immediately following the consummation of such transaction. For
purposes of this subsection, the percentage of the beneficially owned shares of
the successor or survivor entity described above shall be determined exclusively
by reference to the shares of the successor or survivor entity which result from
the beneficial ownership of shares of common stock by the persons described
above immediately before the consummation of such transaction.

 

1.12                “Change in Control Benefit” shall have the meaning set forth
in Article V.

 

1.13                “Claimant” shall have the meaning set forth in Section 14.1.

 

1.14                “Code” shall mean the Internal Revenue Code of 1986, as
amended, as interpreted by Treasury regulations and applicable authorities
promulgated thereunder.

 

1.15                “Committee” shall mean the person or persons appointed by
the Board to administer the Plan in accordance with Article XIII.

 

1.16                “Company” shall mean Rogers Corporation, a Massachusetts
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.17                “Company Contributions” shall mean the contributions made by
the Company pursuant to Section 3.4.

 

1.18                “Company Contribution Amount” shall mean the Company
Contributions attributable to any one Plan Year, as determined in accordance
with Section 3.4.

 

1.19                “Death Benefit” shall mean the benefit set forth in Article
IX.

 

1.20                “Disability” or “Disabled” shall mean that a Participant is
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer. For purposes
of the Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

 

1.21                “Disability Benefit” shall mean the benefit set forth in
Article VIII.

 

1.22                “Effective Date” shall mean the date set forth in the
preamble above.

3

 

 

 

 

1.23                “Election Form” shall mean the form, which may be in
electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.

 

1.24                “Employee” shall mean a person who is a common law employee
on the books and records of the Employer.

 

1.25                “Employer(s)” shall be defined as follows:

 

(a)                Except as otherwise provided in subsection (b) below, the
term “Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

(b)               For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:

 

(i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
the Plan arises; and

(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

 

1.26                “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, including Department of Labor and Treasury regulations
and applicable authorities promulgated thereunder.

 

1.27                “Measurement Funds” shall have the meaning set forth in
Section 3.6(a).

 

1.28                “Participant” shall mean any Employee (a) who is selected to
participate in the Plan, and (b) whose executed Election Form and Beneficiary
Designation Form are accepted by the Committee.

 

1.29                “Performance-Based Compensation” shall mean compensation,
the entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).

4

 

 

 

 

1.30                “Plan” shall mean the Rogers Corporation Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time.

 

1.31                “Plan Year” shall mean a period beginning on January 1 of
each calendar year and continuing through December 31 of such calendar year.

 

1.32                “Prior Plan” shall mean the Rogers Corporation Voluntary
Deferred Compensation Plan for Key Employees, as amended.

 

1.33                “Retirement,” “Retire(s)” or “Retired” shall mean with
respect to a Participant a Separation from Service on or after the following
specified date: The earliest to occur of (a) the Participant’s 55th birthday or
(b) the date that is ten years after the Participant’s employment commencement
date. This definition of Retirement shall be construed consistently with the
requirements for a specified date under Treas. Reg. §1.409A-3(c)(2).

 

1.34                “Retirement Benefit” shall mean the benefit set forth in
Article VI.

 

1.35                “Scheduled Distribution” shall mean the distribution set
forth in Section 4.1.

 

1.36                “Separation from Service” shall mean a termination of
services provided by a Participant to his or her Employer, whether voluntarily
or involuntarily, other than by reason of death or Disability, as determined by
the Committee in accordance with Treas. Reg. §1.409A-1(h). In determining
whether a Participant has experienced a Separation from Service, the following
provisions shall apply:

 

(a)                For a Participant who provides services to an Employer as an
employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her employer reasonably anticipate that
either (i) no further services will be performed for the employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the employer if the Participant has
been providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for

5

 

 

purposes of the Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)               For a Participant, if any, who provides services to an
Employer as an independent contractor, except as otherwise provided in part (c)
of this Section, a Separation from Service shall occur upon the expiration of
the contract (or in the case of more than one contract, all contracts) under
which services are performed for such Employer, provided that the expiration of
such contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

(c)                For a Participant, if any, who provides services to an
Employer as both an employee and an independent contractor, a Separation from
Service generally shall not occur until the Participant has ceased providing
services for such Employer as both an employee and as an independent contractor,
as determined in accordance with the provisions set forth in parts (a) and (b)
of this Section, respectively. Similarly, if a Participant either (i) ceases
providing services for an Employer as an independent contractor and begins
providing services for such Employer as an employee, or (ii) ceases providing
services for an Employer as an employee and begins providing services for such
Employer as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services for such Employer in both capacities, as determined in
accordance with the applicable provisions set forth in parts (a) and (b) of this
Section.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a director.

 

1.37                “Specified Employee” shall mean any Participant who is
determined to be a “specified employee” within the meaning of the Rogers
Corporation Specified Employee Policy, or any similar successor policy, for the
applicable period.

 

1.38                “Termination Benefit” shall mean the benefit set forth in
Article VII.

 

1.39                “Trust” shall mean one or more trusts established by the
Company in accordance with Article XV.

 

1.40                “Unforeseeable Emergency” shall mean a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152 without regard to
paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss of the
Participant’s property due to casualty, or (c) such other similar extraordinary
and unforeseeable circumstances

6

 

 

arising as a result of events beyond the control of the Participant, all as
determined by the Committee (or its delegate) based on the relevant facts and
circumstances.

 

ARTICLE II
PARTICIPATION

 

2.1              Selection. Participation in the Plan shall be limited to the
Company’s appointed officers and, as determined by the Company’s Chief Executive
Officer in his sole discretion, a group of key employees of the Company. For
avoidance of doubt, an Employee who participated in the Prior Plan shall be
eligible to participate in the Plan for the 2014 Plan Year.

 

2.2              Enrollment. As a condition to participation, a selected
Employee shall complete, execute and return to the Committee an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of Section 3.2 the Plan.
In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines, in its sole discretion, are necessary
or appropriate. An Eligible Executive who fails to timely meet the enrollment
requirements under this Section 2.2 shall not be eligible to participate in the
Plan until such time as determined by the Committee consistent with complying
with Section 409A of the Code.

 

2.3              Commencement of Participation. Each selected Employee who is
eligible to participate in the Plan shall commence participation in the Plan on
the date that the Committee determines that such Employee has met all enrollment
requirements set forth in the Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

 

2.4              Termination of Participation. A selected Employee who has
become a Participant shall remain a Participant until his or her entire vested
Account Balance is distributed. However, a selected Employee who has become a
Participant may or may not be an active Participant deferring Base Salary, Bonus
or both for a particular Plan Year, depending upon whether he or she has made
timely and proper deferral elections under Article III for such Plan Year.

 

ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS

 

3.1                    Maximum Base Salary and Bonus Deferrals. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Salary and Bonus up to the following maximum percentages for each deferral
elected:

 



Deferral   Maximum Percentage Base Salary   50% Bonus   100%



 



7

 

 

 

Elections to defer Base Salary and Bonus shall take the form of a whole
percentage (less applicable payroll withholding requirements for Social Security
and income taxes and employee benefit plans).

 

 

3.2                    Timing of Deferral Elections; Effect of Participant
Election(s).

 

(a)                General Timing Rule for Deferral Elections. Except as
otherwise provided in this Section 3.2, in order for a Participant to make a
valid election to defer Base Salary or Bonus, the Participant must submit an
Election Form on or before the deadline established by the Committee, which
shall be no later than the December 31st preceding the Plan Year in which such
compensation will be earned. Any deferral election made in accordance with this
Section 3.2(a) shall be irrevocable; provided, however, that if the Committee
permits or requires Participants to make a deferral election by the deadline
described above for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(c) below.

 

(b)               Timing of Deferral Elections for New Plan Participants. An
Eligible Executive who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary and Bonus attributable to services to be performed after such
election, provided that the Participant submits Participant Election(s) on or
before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan. If a deferral election made in accordance with this Section 3.2(b)
relates to compensation earned based upon a specified performance period, the
amount eligible for deferral shall be equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period. Any deferral election made in
accordance with this Section 3.2(b) shall become irrevocable no later than the
30th day after the date the Participant first becomes eligible to participate in
the Plan.

 

(c)                Timing of Deferral Elections for Performance-Based
Compensation. Subject to the limitations described below, the Committee may
determine that an irrevocable deferral election for an amount that qualifies as
Performance-Based Compensation may be made by submitting Participant Election(s)
on or before the deadline established by the Committee, which in no event shall
be later than 6 months before the end of the performance period. In order for a
Participant to be eligible to make a deferral election for Performance-Based
Compensation in accordance with the deadline established pursuant to this
Section 3.2(c), the Participant must have performed services continuously from
the later of (i) the beginning of the performance period for such compensation,
or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation. In no event shall a deferral election submitted
under this Section

8

 

 

3.2(c) be permitted to apply to any amount of Performance-Based Compensation
that has become readily ascertainable.

 

(d)               Separate Deferral Elections for Each Plan Year. In order to
defer Base Salary and Bonus with respect to a Plan Year, a Participant must
submit a separate deferral election with respect to Base Salary and Bonus for
such Plan Year by affirmatively filing an Election Form during the enrollment
period established by the Committee prior to the beginning of such Plan Year (or
at such other time contemplated under this Section 3.2), which election shall be
effective on the first day of the next following Plan Year (unless otherwise
specified on the Election Form).

 

3.3                    Withholding and Crediting of Annual Deferral Amounts. For
each Plan Year, the Base Salary portion of the Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Salary. The Bonus
portion of the Annual Deferral Amount shall be withheld at the time the Bonus is
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

 

3.4              Company Contributions. The Company shall have the discretion to
make Company Contributions to the Plan at any time and in any amount on behalf
of any Participant. Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants. Company Contributions
shall be credited to the Participant’s Annual Account annually.

 

3.5                    Vesting.

 

(a)                A Participant shall at all times be 100% vested in the
portion of his or her Account Balance attributable to Annual Deferral Amounts,
plus amounts credited or debited on such amounts pursuant to Section 3.6.

 

(b)               Company Contribution Amounts shall be vested based upon the
schedule or schedules determined by the Company in its sole discretion and
communicated to the Participant.

 

3.6                    Crediting/Debiting of Account Balances. In accordance
with, and subject to, the rules and procedures that are established from time to
time by the Committee, in its sole discretion, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

 

(a)                Measurement Funds. The Participant may elect one or more of
the measurement funds selected by the Committee (or its delegate), in its sole
discretion, which are based on certain mutual funds (the “Measurement Funds”),
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the Committee (or its

9

 

 

delegate) may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. The discontinuance or substitution of any Measurement Fund
will take effect 30 days after the day on which the Company gives Participants
advance written notice of such change. The addition of any new Measurement Fund
will take effect on the day on which the Company gives Participants written
notice of such change.

 

(b)               Election of Measurement Funds. A Participant, in connection
with his or her initial deferral election in accordance with Section 3.2 above,
shall elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Measurement Funds as described above,
the Participant’s Account Balance shall automatically be allocated into the
lowest-risk Measurement Fund, as determined by the Committee, in its sole
discretion. The Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to his or her Account Balance, or to change the portion of
his or her Account Balance allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section 3.6(b) may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.

 

(c)                Proportionate Allocation. In making any election described in
Section 3.6(b) above, the Participant shall specify on the Election Form, in
increments of 1%, the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.

 

(d)               Crediting or Debiting Method. The performance of each
Measurement Fund (either positive or negative) will be determined on a daily
basis based on the manner in which such Participant’s Account Balance has been
hypothetically allocated among the Measurement Funds by the Participant.

 

(e)                No Actual Investment. Notwithstanding any other provision of
the Plan that may be interpreted to the contrary, the Measurement Funds are to
be used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments

10

 

 

themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.7                    FICA and Other Taxes.

 

(a)                Annual Deferral Amounts. For each Plan Year in which an
Annual Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary
and/or Bonus that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.7.

 

(b)               Company Contribution Amounts. When a Participant becomes
vested in a portion of his or her Account Balance attributable to any Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Contribution Amount in order to
comply with this Section 3.7.

 

(c)                Distributions. The Participant’s Employer(s), or the trustee
of the Trust, shall withhold from any payments made to a Participant under the
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE IV
SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCIES; LIMITED CASHOUTS

 

4.1              Scheduled Distributions. Not later than the time during which
an election to defer an Annual Deferral Amount is required under the rules set
forth in Article III above, a Participant may elect to receive all or a portion
of such Annual Deferral Amount, plus amounts credited or debited on that amount
under Section 3.6, in the form of a lump sum payment, calculated as of the close
of business on or around the last business day of January immediately preceding
the Benefit Distribution Date designated by the Participant in accordance with
this Section (a “Scheduled Distribution”). A Participant may designate different
Scheduled Distributions under this Section 4.1 with respect to Base Salary and
Bonus that are part of an Annual Deferral Amount on such terms and conditions as
permitted by the Committee from time to time. The Benefit Distribution Date for
an amount subject to a Scheduled Distribution election shall be the first day of
February of any Plan Year designated by the Participant, which may be no sooner
than 3 Plan Years after the end of the Plan Year to which the Participant’s
deferral election relates, unless otherwise provided on an Election Form
approved by the Committee. Subject to the other terms and conditions of the
Plan, each Scheduled Distribution

11

 

 

elected shall be paid out during a 60-day period commencing immediately after
the Benefit Distribution Date. By way of example, if a Scheduled Distribution is
elected for Annual Deferral Amounts that are earned in the Plan Year commencing
January 1, 2015, the earliest Benefit Distribution Date that may be designated
by a Participant would be February 1, 2019, and the Scheduled Distribution would
be paid out during the 60-day period commencing immediately after such Benefit
Distribution Date.

 

4.2                    Postponing Scheduled Distributions. A Participant may
elect to postpone a Scheduled Distribution described in Section 4.1 above, and
have such amount paid out during a 60-day period commencing immediately after an
allowable alternative Benefit Distribution Date designated in accordance with
this Section 4.2. In order to make such an election, the Participant must submit
an Election Form to the Committee in accordance with the following criteria:

 

(a)                The election of the new Benefit Distribution Date shall have
no effect until at least 12 months after the date on which the election is made;

 

(b)               The new Benefit Distribution Date selected by the Participant
for such Scheduled Distribution must be the first day of February of a Plan Year
that is no sooner than 5 years after the previously designated Benefit
Distribution Date; and

 

(c)                The election must be made at least 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Unless otherwise
determined by the Committee, such an election shall become irrevocable on the
date that is 12 months prior to the Participant’s previously designated Benefit
Distribution Date for such Scheduled Distribution.

 

4.3                    Other Benefits Take Precedence Over Scheduled
Distributions. Should an event occur prior to any Benefit Distribution Date
designated for a Scheduled Distribution that would trigger a benefit under
Articles V through IX, as applicable, all amounts subject to a Scheduled
Distribution election shall be paid in accordance with the other applicable
provisions of the Plan and not in accordance with this Article IV.

 

4.4                    Unforeseeable Emergencies.

 

(a)                If a Participant experiences an Unforeseeable Emergency prior
to the occurrence of a Scheduled Distribution or a distribution event described
in Articles V through IX, as applicable, the Participant may petition the
Committee to receive a partial or full payout from the Plan. The payout, if any,
from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the last
business day of the month in which the Benefit Distribution Date for such payout
occurs, as determined by the Committee in accordance with the provisions set
forth below, or (ii) the amount necessary to satisfy the Unforeseeable
Emergency, plus amounts necessary to pay Federal, state, or local income taxes
or penalties reasonably anticipated as a result of the

12

 

 

distribution. A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved (A)
through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under the Plan. If the Committee (or its delegate), in its sole
discretion, approves a Participant’s petition for payout from the Plan, the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such approval by the Committee (or its delegate) occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. Any distributions under this Section 4.4
shall be shall be charged to the Participant’s Account Balances and any related
sub-accounts in such manner as determined by the Committee. In addition, in the
event of such approval the Participant’s outstanding deferral elections under
the Plan shall be cancelled.

 

(b)               A Participant’s deferral elections under the Plan shall also
be cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s 401(k)
Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 

4.5              Limited Cashout. Notwithstanding any other provision of the
Plan to the contrary, the Committee may, in its sole discretion, distribute in a
mandatory lump sum any Participant’s entire Account Balance, provided that any
such distribution is made in accordance with the requirements of Treas. Reg.
§1.409A-3(j)(4)(v) or its successor (each such payment, a “Limited Cashout”).
Specifically, any such Limited Cashout shall be subject to the following
requirements:

 

(a)                The Committee’s exercise of discretion to make the Limited
Cashout shall be evidenced in writing no later than the date of the lump sum
payment;

 

(b)               The lump sum payment shall result in the termination and
liquidation of the entirety of the Participant’s Account Balance under the Plan
as well as the Participant’s interest in all other plans, agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treas. Reg. §1.409A–1(c)(2) with the Account Balance,
including the Prior Plan; and

 

(c)                The lump sum payment (and the Participant’s entire interest
in any and all other “plans” that would be aggregated with the Account(s) being
distributed from the Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not
greater than the applicable dollar amount under Code Section 402(g)(1)(B) at the
time of the Limited Cashout.

 

Any such Limited Cashout shall be calculated as of the last business day of the
month in which the Committee’s determination to make the Limited Cashout occurs,
and such lump sum payment shall be made within 60 days following such
determination.

13

 

 

 

ARTICLE V
CHANGE IN CONTROL BENEFIT

 

5.1                    Change in Control Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall have an
opportunity to irrevocably elect to receive his or her vested Account Balance in
the form of a lump sum payment in the event that a Change in Control occurs
prior to the Participant’s Separation from Service, Disability or death (the
“Change in Control Benefit”). The Benefit Distribution Date for the Change in
Control Benefit, if any, shall be the date on which the Change in Control
occurs. If a Participant elects not to receive a Change in Control Benefit, or
fails to make an election in connection with his or her commencement of
participation in the Plan, the Participant’s Account Balance shall be paid in
accordance with the other applicable provisions of the Plan.

 

5.2                    Payment of Change in Control Benefit. The Change in
Control Benefit, if any, shall be calculated as of the close of business on or
around last business day of the month in which the Participant’s Benefit
Distribution Date occurs, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

 

ARTICLE VI
RETIREMENT BENEFIT

 

6.1                    Retirement Benefit. If a Participant experiences a
Separation from Service that qualifies as a Retirement, the Participant shall be
eligible to elect to receive all or part of his or her vested Annual Deferral
Amounts in either a lump sum or annual installment payments under rules set
forth in Section 6.2 (collectively, the “Retirement Benefit”). A Participant’s
Retirement Benefit shall be calculated as of the close of business on or around
the last business day of the month in which the applicable Benefit Distribution
Date for such benefit occurs, which shall be (a) the first day after the end of
the 6-month period immediately following the date on which the Participant
experiences such Separation from Service if the Participant is a Specified
Employee, and (b) for all other Participants, the date on which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution with respect to an Annual Deferral Amount (or
sub-accounts thereunder) in accordance with Section 6.2(b), the applicable
Benefit Distribution Date subject to such change shall be determined in
accordance with Section 6.2(b).

 

6.2                    Payment of Retirement Benefit.

 

(a)                Not later than the time during which an election to defer an
Annual Deferral Amount is required under Article III above, the Participant
shall elect the form in which his or her Annual Deferral Amount, plus amounts
credited or debited on that amount under Section 3.6, will be paid in the event
of Retirement. A Participant may make a separate payment election with respect
to Base Salary and Bonus that are part of the Annual Deferral Amount on such
terms and conditions as permitted by the Committee from time to time. Available
payment forms are a lump sum payment or an Annual Installment Method of up to 15
years. If a Participant does not make any payment election Base Salary, Bonus or
both under this Section 6.2 with respect to all or a portion of an Annual
Deferral Amount, then payment of such

14

 

 

compensation shall be made as provided under either (i) the election most
recently made under this Section 6.2 with respect to such compensation for a
prior Plan Year or (ii) if no election has been made under this Section 6.2 with
respect to such compensation for any prior Plan Year, in the form of a lump sum
payment.

 

(b)               A Participant may change the form of payment with respect to
all or part an Annual Deferral Amount by submitting an Election Form to the
Committee in accordance with the following criteria:

 

(i) The election shall not take effect until at least 12 months after the date
on which the election is made;

 

(ii) The new Benefit Distribution Date for all or part of the Annual Deferral
Amount as designated by the Participant shall be 5 years after the Benefit
Distribution Date that would otherwise have been applicable to such portion of
the Annual Deferral Amount; and

 

(iii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such portion of
the Annual Deferral Amount.

 

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment with respect to all or a portion of an
Annual Deferral Amount upon Retirement shall not be considered to be made until
the date on which the election becomes irrevocable. Unless otherwise determined
by the Committee, such an election shall become irrevocable on the date that is
12 months prior to the Benefit Distribution Date that would otherwise have been
applicable to such portion of the Annual Deferral Amount. Subject to the
requirements of this Section 6.2(b), the Election Form that has most recently
become effective with respect to the applicable portion of the Annual Deferral
Amount shall govern the form of payout of such amount.

 

(c)                The lump sum payment shall be made, or installment payments
shall commence, no later than 60 days after the applicable Benefit Distribution
Date. Remaining installments, if any, shall be calculated on or around the last
business day of January of each Plan Year following the Plan Year in which the
Participant’s initial installment payment occurs and shall be made during
February of each such succeeding Plan Year.

 

(d)               Notwithstanding any provisions of this Section 6.2 to the
contrary, if, on the date the Participant Retires, the sum of the amounts
elected to be paid under the Annual Installment Method with respect to the
Participant’s entire vested Account Balance is less than $50,000, the Retirement
Benefit shall be paid as a lump sum no later than 60 days after the Benefit
Distribution Date.

15

 

 

 

ARTICLE VII 

TERMINATION BENEFIT

 

7.1                    Termination Benefit. If a Participant experiences a
Separation from Service that does not qualify as a Retirement, such Participant
shall receive the portion of his or her vested Account Balance attributable to
Base Salary and Bonus subaccounts in the form of a lump sum payment. A
Participant who Separates from Service shall receive the portion of his or her
vested Account Balance attributable to Company Contribution subaccounts in the
form of a lump sum irrespective of whether the Separation from Service qualifies
as Retirement. The amount total lump sum amount determined under this Article
VII is referred to in the Plan as the “Termination Benefit”. A Participant’s
Termination Benefit shall be calculated as of the close of business on or around
the last business day of the month in which the applicable Benefit Distribution
Date for such benefit occurs, which shall be (a) the first day after the end of
the 6-month period immediately following the date on which the Participant
experiences such Separation from Service if the Participant is a Specified
Employee, and (b) for all other Participants, the date on which the Participant
experiences a Separation from Service.

 

7.2                    Payment of Termination Benefit. The Termination Benefit
shall be paid to the Participant no later than 60 days after the Participant’s
Benefit Distribution Date.

 

ARTICLE VIII 

DISABILITY BENEFIT

 

8.1                    Disability Benefit. If a Participant becomes Disabled
prior to the occurrence of a distribution event described in Articles V through
VII or IX, as applicable, the Participant shall receive his or her vested
Account Balance in the form of a lump sum payment (the “Disability Benefit”).
The Disability Benefit shall be calculated as of the close of business on or
around the last business day of the month in which the Participant’s Benefit
Distribution Date for such benefit occurs, which shall be the date on which the
Participant becomes Disabled.

 

8.2                    Payment of Disability Benefit. The Disability Benefit
shall be paid to the Participant no later than 60 days after the Participant’s
Benefit Distribution Date.

 

ARTICLE IX 

DEATH BENEFIT

 

9.1                    Death Benefit. In the event of a Participant’s death
prior to the complete distribution of his or her vested Account Balance, the
Participant’s Beneficiary(ies) shall receive the Participant’s unpaid vested
Account Balance in a lump sum payment (the “Death Benefit”). The Death Benefit
shall be calculated as of the close of business on or around the last business
day of the month in which the Benefit Distribution Date for such benefit occurs,
which shall be the date of the Participant’s death.

 

9.2                    Payment of Death Benefit. The Death Benefit shall be paid
to the Participant’s Beneficiary(ies) no later than 60 days after the
Participant’s Benefit Distribution Date.

16

 

 

 

 

ARTICLE X 

BENEFICIARY DESIGNATION

 

10.1          Beneficiaries.

 

(a)                Beneficiary Designation. The Participant shall have the
right, at any time, to designate any person or persons as Beneficiary (both
primary and contingent) to whom payment under the Plan shall be made in the
event of the Participant’s death. If the Participant names someone other than
his or her spouse as a Beneficiary, the Committee may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Committee, executed by such Participant's spouse and returned to the
Committee. The Beneficiary designation shall be effective when it is submitted
to and acknowledged by the Committee during the Participant’s lifetime in the
format prescribed by the Committee.

 

(b)               Absence of Valid Designation. If a Participant fails to
designate a Beneficiary as provided above, or if every person designated as
Beneficiary predeceases the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Committee shall deem the Participant’s
estate to be the Beneficiary and shall direct the distribution of such benefits
to the Participant’s estate.

 

10.2                Beneficiary Designation. Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
the Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

10.3                Beneficiary Designation; Change; Spousal Consent. A
Participant shall designate his or her Beneficiary by completing and signing the
Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee’s rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant’s spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

10.4                Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

 

10.5                No Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the

17

 

 

Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

 

10.6                Doubt as to Beneficiary. If the Committee has any doubt as
to the proper Beneficiary to receive payments pursuant to the Plan, the
Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.

 

10.7                Discharge of Obligations. The payment of benefits under the
Plan to a Beneficiary shall fully and completely discharge all Employers and the
Committee from all further obligations under the Plan with respect to the
Participant.

 

ARTICLE XI
LEAVE OF ABSENCE

 

11.1                Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.3.

 

11.2                Unpaid Leave of Absence. If a Participant is authorized by
the Participant’s Employer to take an unpaid leave of absence from the
employment of the Employer for any reason, and such leave of absence does not
constitute a Separation from Service, such Participant shall continue to be
eligible for the benefits provided under the Plan. During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

 

ARTICLE XII 

TERMINATION; PLAN AMENDMENT

 

12.1                Termination of Plan. Although it is anticipated that the
Plan will continue for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to terminate the Plan
with respect to all or some of the Participants. In the event of a Plan
termination no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Company Contributions. However, after the Plan termination the Account Balances
of such Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Section 409A of the
Code, and additional amounts shall continue to be credited or debited to such
Participants’ Account

18

 

 

Balances pursuant to Section 3.6. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix), the Employer may provide that upon termination of the Plan,
all Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by such Employer deemed necessary to
comply with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).

 

12.2          Amendment.

 

(a)                The Company may, at any time, amend or modify the Plan in
whole or in part. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 12.2 of the Plan shall be
effective.

 

(b)               Notwithstanding Section 12.2(a) above, in the event that the
Committee determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Section
409A of the Code, the Company may (i) adopt such amendments to the Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that it determines necessary or appropriate to preserve the
intended tax treatment of the Plan benefits provided by the Plan and/or (ii)
take such other actions as the Company determines necessary or appropriate to
comply with the requirements of Section 409A of the Code to avoid the imputation
of any tax, penalty or interest thereunder.

 

12.3                Effect of Payment. The full payment of the Participant’s
vested Account Balance in accordance with the applicable provisions of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under the Plan.

 

ARTICLE XIII
ADMINISTRATION

 

 

13.1          Committee. The Plan shall be administered by a Committee, which
shall consist of the Board, or such committee of management and/or Board members
as the Board shall appoint. Members of the Committee may be Participants under
the Plan. The Committee shall have the discretion and authority to (a) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of the Plan, (b) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of the Plan, as
may arise in connection with the Plan, including determinations regarding
eligibility for benefits payable under the Plan, and (c) take any other actions
necessary or appropriate to administer the Plan, including selecting and
establishing Measurement Funds. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or

19

 

 

herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company. The
Committee may, in its sole discretion and from time to time, delegate any
administrative or ministerial duties related to the Plan to any officers or
staff of the Company.

 

13.2          Agents. In the administration of the Plan, the Committee, as
applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.3          Binding Effect of Decisions. The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

13.4          Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee and any Employee to whom the duties of the
Committee may be delegated against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to the
Plan, except in the case of willful misconduct by the Committee, any of its
members, or any such Employee seeking indemnification hereunder.

 

13.5          Employer Information. To enable the Committee to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee or its delegate, as the case may be, on all matters
relating to the Plan, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the compensation of its Participants, the
date and circumstances of the Separation from Service, Disability or death of
its Participants, and such other pertinent information as the Committee (or its
delegate) may reasonably require.

 

ARTICLE XIV 

CLAIMS PROCEDURE

 

14.1                Presentation of Claim. Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2                Notification of Decision. The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than 90 days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end

20

 

 

of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:

 

(a)                that the Claimant’s requested determination has been made,
and that the claim has been allowed in full; or

 

(b)               that the Committee has reached a conclusion contrary, in whole
or in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i) the specific reason(s) for the denial of the claim, or any part of it;

 

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

(iv) an explanation of the claim review procedure set forth in Section 14.3
below; and

 

(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

14.3                Review of a Denied Claim. On or before 60 days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim.
The Claimant (or the Claimant’s duly authorized representative):

 

(a)                may, upon request and free of charge, have reasonable access
to, and copies of, all documents, records and other information relevant (as
defined in applicable ERISA regulations) to the claim for benefits;

 

(b)               may submit written comments or other documents; and/or

 

(c)                may request a hearing, which the Committee, in its sole
discretion, may grant.

 

14.4                Decision on Review. The Committee shall render its decision
on review promptly, and no later than 60 days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the

21

 

 

Committee expects to render the benefit determination. In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)                specific reasons for the decision;

 

(b)               specific reference(s) to the pertinent Plan provisions upon
which the decision was based;

 

(c)                a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits; and

 

(d)               a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a).

 

14.5                Legal Action. A Claimant’s compliance with the foregoing
provisions of this Article XIV is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under the
Plan.

 

ARTICLE XV 

TRUST

 

15.1                Establishment of the Trust. In order to provide assets from
which to fulfill the obligations of the Participants and their Beneficiaries
under the Plan, the Company may, in its sole discretion, establish a trust by a
trust agreement with a third party, the trustee, to which each Employer may, in
its discretion, contribute cash or other property to provide for the benefit
payments under the Plan (the “Trust”).

 

15.2                Interrelationship of the Plan and the Trust. The provisions
of the Plan shall govern the rights of a Participant to receive distributions
under the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 

15.3                Distributions From the Trust. Each Employer’s obligations
under the Plan may be satisfied with Trust assets distributed pursuant to the
terms of the Trust, and any such distribution shall reduce the Employer’s
obligations under the Plan.

 

ARTICLE XVI 

MISCELLANEOUS

 

16.1                Status of Plan. The Plan is intended to be a plan that is
not qualified within the meaning of Section 401(a) the Code and that “is
unfunded and is maintained by an employer

22

 

 

primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and
interpreted (a) to the extent possible in a manner consistent with the intent
described in the preceding sentence, and (b) in accordance with Code Section
409A and related Treasury guidance and Regulations.

 

16.2                Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of an Employer. For
purposes of the payment of benefits under the Plan, any and all of an Employer’s
assets shall be, and remain, the general, unpledged unrestricted assets of the
Employer. An Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

 

16.3                Employer’s Liability. An Employer’s liability for the
payment of benefits shall be defined only by the Plan. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan.

 

16.4                Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

16.5                Not a Contract of Employment. The terms and conditions of
the Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant. Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in the Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer, either as an Employee or a director, or to interfere with the right of
any Employer to discipline or discharge the Participant at any time.

 

16.6                Furnishing Information. A Participant or his or her
Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.

 

16.7                General; Singular and Plural. Whenever any words are used
herein in the masculine, they shall be construed as though they were in the
feminine in all cases where they would so apply; and whenever any words are used
herein in the singular or in the plural, they

23

 

 

shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

 

16.8                Captions. The captions of the articles, sections and
paragraphs of the Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

16.9                Governing Law. Subject to ERISA, the provisions of the Plan
shall be construed and interpreted according to the internal laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles.

 

16.10            Notice. Any notice or Any notice or filing required or
permitted to be given to the Company or the Participant under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, in the case of the Company, to the principal office of the
Company, directed to the attention of the Director of Human Resources, and in
the case of the Participant, to the last known address of the Participant
indicated on the employment records of the Company. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Notices
to the Company may be permitted by electronic communication according to
specifications established by the Committee.

 

16.11            Successors. The provisions of the Plan shall bind and inure to
the benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12            Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

16.13            Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

16.14            No Guarantee of Tax Consequences. The Employer, Company, Board
and Committee make no commitment or guarantee to any Participant that any
federal, state or local tax treatment will apply or be available to any person
eligible for benefits under the Plan and assume no liability whatsoever for the
tax consequences to any Participant.

 

16.15            Distribution in the Event of Income Inclusion Under Section
409A. If any portion of a Participant’s Account Balance under the Plan is
required to be included in income by the Participant prior to receipt due to a
failure of the Plan to comply with the requirements of Section 409A, the
Committee may determine that such Participant shall receive a distribution from
the Plan in an amount equal to the lesser of (a) the portion of his or her
Account Balance required to be included in income as a result of the failure of
the Plan to comply with the requirements of Section 409A, or (b) the unpaid
vested Account Balance.

24

 

 

 

 

16.16            Incompetent. If the Committee determines in its discretion that
a benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.17            Domestic Relations Orders. Notwithstanding any provision in the
Plan to the contrary, in the event that the Committee receives a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.

 

IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of the Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 24th day of June, 2014.

 

Rogers Corporation

 

By: /s/ Gary Glandon

Name: Gary Glandon

Title: Vice President and Chief Human Resources Officer

 

 

25

 

